Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 13-15, 18-24 and 26-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Felts et al. (USPGPub 2012/0252709).
Regarding claim 13, Felts teaches forming a barrier coating on both the interior and exterior of a vessel [0480] in the form of a barrier coating, wherein Felts teaches that SiOx is a barrier coating material.
Regarding claim 14 and 27, Felts teaches wherein the vessel may be formed from COC [0691].
Regarding claim 15, it is noted that claim 15 is a product-by-process claim.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F. 2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). However, it is further noted that the prior art uses PECVD for the deposition of coating materials (abstract).
Regarding claim 18, Felts further teaches wherein the coating may reduce static [0599].
Regarding claim 19, Felts further teaches wherein the coating material may be a barrier to air [0344].
Regarding claims 20-22, Felts teaches coating thicknesses meet the limitations of the current claims [0341].
Regarding claim 23, Felts further teaches coatings that meet the limitations of the claims [0326].
Regarding claim 24, Felts further teaches wherein the coating may contain OH moieties wherein SiOx coatings with OH moieties would meet the limitations of the current claims [0343-346].
Regarding claim 26 and 29, Felts further teaches wherein the substrate may be a vial [0035-0039].
Regarding claim 28, all COCs fall under the category of COPs and therefore Felts meets the limitations of the current claims.
Regarding claims 29-30, because the coating of Felts is the same as that of the prior art and on the same substrate type, the coating of the prior art would have the same properties as that of the current claims. A reference which is silent about a claimed invention’s features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference.  Inherency is not established by probabilities or possibilities.  In re Robertson, 49 USPQ2d 1949 (1999).  (“To establish inherency, the extrinsic evidence ‘must make clear that the missing descriptive matter is necessarily present in the thing described in the reference, and that it would be so recognized by persons of ordinary skill. Inherency, however, may not be established by probabilities or possibilities. The mere fact that a certain thing may result from a given set of circumstances is not sufficient.’”) (citations omitted). Furthermore, each claim must include all elements which applicant has described as essential. See, e.g., Johnson Worldwide Assoc. Inc. v. Zebco Corp., 175 F.3d at 993, 50 USPQ2d at 1613; MPEP 2163, Section II, Subsection A, Subsection 3, Subsection (b). Further, the discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 16-17 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Felts et al. (USPGPub 2012/0252709)
Regarding claim 16, the teachings of Felts are as shown above. Further Felts teaches the use of a tri-layer coating system comprising a lubricity layer [0015] on the inner surface of the vessel wherein the vessel interior is further coated with an SiOx layer followed by another lubricity layer in an alternating fashion [0373]. Further Felts teaches coating what would be the exterior of articles with at least the barrier coating material [0597]. Given the improvement in properties to the exterior of the products of Felts using barrier layers and the shown hydrophobicity of the layers of the interior coatings of Felts, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use the full three layer system of Felts on the exterior of devices instead of just the barrier layers in order to receive the benefits such as hydrophobicity provided by the three layer system to any and all surfaces of a device described by Felts.
Regarding claim 17, Felts teaches coating syringes and vials.
Regarding claim 25, the teachings of Felts are as shown above.  Felts fails to state explicitly wherein on his deposited material that silanol groups would be present although as discussed above in some embodiments Felts prefers the deposition of SiOH over SiOx or at least shows a desire for more SiOH groups as cited above.  However, silane bonding occurs with a linear bonding of Si-O repeat units wherein OH groups cannot be present in the chain because linear bonding will not continue past the silanol group as shown below in an example silane compound:

    PNG
    media_image1.png
    188
    314
    media_image1.png
    Greyscale

As such silanols can only be present in compounds formed from SiOH compounds in terminal locations or branched from the main chain, wherein the prior art may provide either or both.  Given a limited number of possibilities for the possible location of silanol groups on the silane chains formed (i.e., terminal or branched locations or both) it would have been considered “obvious to try” for one of ordinary skill in the art before the effective filing date of the claimed invention to attempt to provide the OH groups discussed in any of the generalized locations described wherein all locations would provide predictable properties for the formed products and would have a reasonable expectation of success in use.
Conclusion





Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J BOWMAN whose telephone number is (571)270-5342. The examiner can normally be reached Mon-Sat 5:00AM-11:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J BOWMAN/               Examiner, Art Unit 1717